UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6120


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ELWOOD JOSEPH CEPHUS, a/k/a Flocko,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever,
III, Chief District Judge. (2:11-cr-00027-D-1; 2:13-cv-00006-D)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elwood Joseph Cephus, Appellant Pro Se. Timothy Severo, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elwood    Joseph       Cephus       seeks    to     appeal       the    district

court’s orders dismissing in part his 28 U.S.C. § 2255 (2012)

motion    and    adopting       the    magistrate          judge’s    recommendation            to

deny relief on the remainder of the motion.                              These orders are

not    appealable       unless    a    circuit           justice    or     judge      issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate       of     appealability         will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the     merits,   a    prisoner          satisfies       this    standard       by

demonstrating         that     reasonable          jurists       would     find       that     the

district       court’s       assessment   of        the    constitutional             claims    is

debatable       or    wrong.      Slack     v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that        the    motion     states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Cephus has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with     oral     argument      because        the        facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3